DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 161-164, 166-174, 176-183, 185-193, and 195-202 are pending.  Claims 199-202 were added in the Reply filed 2/4/2021.  Claims 165, 175, 184, and 194 were canceled in the Reply filed 2/4/2021.  Claims 161-164, 166-174, 176-183, 185-193, and 195-202 are pending and presently examined. 
Election/Restrictions
Applicant’s election without traverse of Compound 76 and the species of method at Example 2 of administering a single-slow-bolus IV infusion over 3-4 minutes of Compound 76 at 18 mg in the reply filed on 9/14/2020 is acknowledged.  The structure of Compound 76 was identified as 

    PNG
    media_image1.png
    284
    637
    media_image1.png
    Greyscale

see, e.g., Reply filed 9/14/2020 at 10).
	Following an extensive search of the prior art, the originally elected species has been deemed anticipated and/or obvious in view of the prior art as applied below.  Per MPEP § 803.02, Examination has not been extended to non-elected species.
	During the search and examination, art pertinent to non-elected species was incidentally discovered.  As a courtesy to the Applicant, this art has been applied below, and Examination has been extended to each of claims 161-164, 166-174, 176-183, 185-193, and 195-202 at this time.
	Accordingly, claims 161-164, 166-174, 176-183, 185-193, and 195-202 are presently examined.

Priority
	Priority to US Application No. 62/321,646 filed 4/12/2016 is acknowledged.

Information Disclosure Statement
Applicant should note that some documents disclosed on the IDS form submitted on 2/4/2021 were not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication 
References that were not considered have been indicated by strike-though on the attached IDS forms.  Although not considered, these documents have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
Instant SEQ ID NO: 9, as recited at instant claims 161 and 180 has the sequence of 
MCMPCFTTDHQMARRCDDCCGGRGRGKCYGPQCLCR
This sequence was known and disclosed in the prior art and is also the peptide portion of the prior art compound known as “BLZ-100” (see, e.g., WO 2015/042202 A1; March 26, 2015; at ¶[0126]).
	Independent claims 161 and 180 recite identical active method steps:
A method of administering a compound to a human subject, the method comprising:
intravenously administering to the human subject a dosage within a range from about 1 mg to about [[100]]30 mg over a time period within a range from about 2minutes to about [[120]]15 minutes of the compound; and …
wherein the compound comprises a polypeptide having at least 90% sequence identity with SEQ ID NO: 9 or a  fragment thereof. . . .
Accordingly, claims 161 and 180 are understood to have the same scope, metes and bounds because both claims recite the identical active method steps that actually involve the “hand of man” or limitations regarding structure, dosing, timing, etc.
	Intended or expected results: A substantial number of the pending claims recite only intended or expected results that do not involve the “hand of man” and are therefore understood to merely be directed to expressions only describing the intended or expected result of a process step positively recited (see, e.g.
At claims 161 and 180, the phrases 
…and
producing an average maximum blood plasma concentration of the compound in the human subject from about 1 ng/mL to about 100,000 ng/mL per each 1 mg dosage of the compound administered that increases non-linearly with increasing dosage. . . .
and
….and 
producing an average area under the curve of the compound in the human subject from about 30 hr*ng/mL to about 50,000 hr*ng/mL per each 1 mg dosage of the compound administered that increases non-linearly with increasing dosage. . . .

At claim 162 and 181, the phrases 
….further comprising producing an average area under the curve of the compound in the human subject from about 30 hr*ng/mL to about 50,000 hr*ng/mL per each 1 mg dosage of the compound administered that increases non-linearly with increasing dosage;
and
…further comprising producing an average maximum blood plasma concentration of the compound in the human subject from about 1 ng/mL - 100,000 ng/mL per each 1 mg dosage of the compound administered that increases non-linearly with increasing dosage;
At claim 163 and claim 182, the phrase 
comprising producing  the average maximum blood plasma concentration of the compound in the human subject that decreases non-linearly as the rate of administration of the compound decreases;
At claim 164 and claim 183, the phrase 
comprising producing  the average area under the curve of the compound in the human subject that increases non-linearly as the rate of administration of the compound decreases;
At claim 166 and claim 185, the phrase 
comprising producing  the average maximum blood plasma concentration of the compound in the human subject that is from 10 ng/mL to 20,000 ng/mL per each 1 mg dosage of the compound administered;
At claim 167 and claim 186, the phrase 
comprising producing  the average area under the curve of the compound in the human subject that is from 30 to 20,000 hr*ng/mL per each 1 mg dosage of the compound administered;
At claim 169 and claim 188, the phrase 
further comprising producing an average time at which the average maximum blood plasma concentration is reached from 0.5 min to about 30 min following administration of the compound;
At claim 170 and claim 189, the phrase 
further comprising producing an average elimination half-life of the compound in the human subject from 1 minute to 8 hours;
At claim 171 and claim 190, the phrase 
further comprising producing an average clearance of the compound in the human subject from 2,000 mL/hour to 100,000 mL/hour;
At claim 172 and claim 191, the phrase 
further comprising producing an average volume of distribution of the compound in the human subject from 200 mL to 20,000 mL per each 1 mg of compound administered;
and
At claim 173 and claim 192, the phrase 
comprising producing  the average elimination half-life that increases non-linearly with increasing dosage.
Each of these phrases is reasonably understood to recite an intended or expected result of a positively recited active method step at claim 161 or 180.  Specifically, the active method steps involving the “hand of man” are understood to be the administration using an intravenous route of administration to a selected patient population, of a compound, at a dosage range of “about 1 [[100]]15 mg”, wherein the dosage is administered over “a time period within a range from about 2 minutes to about [[120]]15 minutes”, and wherein the compound has the structure a polypeptide having at least 90% sequence identity with SEQ ID NO: 9.  Therefore, after the compound is physically administered to the patients, no additional active method steps involving the “hand of man” are performed, unambiguously claimed, or recited (see, e.g., MPEP § 2111.04(I); see also MPEP § 2111.02(II)).  Accordingly, all phrases reciting an intended use (i.e., statements regarding results “produced” by performance of the active method steps) are understood to be fully satisfied by any prior art method that satisfies the positively recited active method steps recited at claims 161 and 180.  Specifically, the recitations of intended or expected results at each of claims 161-164, 166-167, 169-173, 180-183, 185-186, and 188-192, are understood to be fully satisfied by any prior art method satisfying the active method steps at claims 161 or 180, namely:
A method of administering a compound to a human subject, the method comprising:
intravenously administering to the human subject a dosage within a range from about 1 mg to about [[100]]30 mg over a time period within a range from about 2minutes to about [[120]]15 minutes of the compound; and …
wherein the compound comprises a polypeptide having at least 90% sequence identity with SEQ ID NO: 9 or a  fragment thereof. . . .
If Applicant disagrees and believes that any of the statements identified above are active method steps, Applicant should so clarify by identifying which statements (and species within the scope of claims 161 and 180) above are not fully enabled and satisfied by the active method steps identified above by the Examiner.  Applicant is advised that any submission of objective evidence establishing that the active steps at claims 161 and 180 are not fully enabled to satisfy any one of the statements set forth above may necessitate a rejection(s) under 35 USC 112 or otherwise result in the withdrawal of the claim if it is not fully satisfied by the originally elected species as identified by the Applicant (see, e.g., Reply filed 9/14/2020 at 10).  Examiner acknowledges Applicants statements filed 2/4/2021, but notes that Applicant merely “respectfully disagrees”, but fails to specifically and unambiguously identify any portion of the Examiner’s interpretation that is incorrect.  Notably, it is the Examiner’s understanding that Applicant is agreeing that such claim language is merely directed to “an effect produced by following the methods recited in the claims” (see, e.g., Reply filed 2/4/2021 at 9 at 5th ¶).  Accordingly, absent objective evidence supporting that such language is directed to more than an intended or expected result (or effect) produced by simply performing the active method steps of claims 161 or 180, the previous interpretation of record, set forth above, is maintained.
	Dosage: Claims 161, 165, 174-175, 178, 180, 184, 193-194, 197, and 198 are understood to recite dosage ranges.  Specifically, independent claims 161 and 180 each recite the range “about 1 mg to about [[100]]30 mg”; dependent claims 174 and 193 each recite the range “from 1 mg to 5 mg”; and dependent claims 178 and 197 each recite the range “from 10 mg to 20 mg”. Notably, the range at independent claims depends upon the interpretation of “about”.
	Timing: Claims 161, 168, 180, and 187 are understood to recite limitations pertaining to the duration and timing of administration.  Specifically, independent claims 161 and 180 each recite the range “from about 2 minutes to about [[120]]15 minutes”; and dependent claims 168 and 187 each recite the range of “minutes to 5 minutes ”.  Notably, the range at independent claims depends upon the interpretation of “about”.
	Patient Population: Claims 161, 176-177, 179, 180, 195-196, and 198 each recite limitations limiting the applicable patient population being administered the recited compound.  Specifically, independent claims 161 and 180 limit the method to “human subject[s]”; dependent claims 176 and 195 each further limit the patient population to patients having cancer”; dependent claims 177 and 196 each further limit the patient population to patients having “brain cancer”; dependent claims 179 and 198 each further limit the patient population to patients having “breast cancer, a lung cancer, or a head and neck cancer”.
	Newly added claims 199-202 are directed to rates of administration.  Specifically, claims 199-200 require that the compound is administered at a rate of “from 120 mg per minute to 0.5 mg per minute” and claims 201-202 require administration at a rate of “from 0.5 mg per minute to 0.2 mg per minute”.  However, amended independent claims 161 and 180 require administration of 1-30 mg in about 2-15 minutes, which would read upon a minimum rate of 1mg/15 minutes (~0.067 mg/min) to a maximum of 30mg/2 minutes (~15 mg/min).  Therefore, claims 199-200 have been rejected under 35 USC 112(d), below since the rates are not within the scopes of amended claims 161 or 180.
	The term “about” is defined in the Specification (see, e.g., Spec. filed 10/5/2018 at ¶[0165], ¶[0214]) and is understood to mean “the number or numerical range may vary between 1% and 15% of the stated number or numerical range” (see id.), and “to include numbers that fall within a range of 10%, 5%, or 1% in either direction (greater than or less than) the number unless otherwise stated or otherwise evident from the context (except where such a number would exceed 100% of a possible value)” (see id.).  Accordingly, “about” is reasonably inferred to mean a variation of up to ±15% unless the amount would be less than zero or more than 100%.
	Additional claim interpretations are set forth in the rejections below.

Claim Objections
Applicant is advised that should claims 161-164, 166-174, 176-179, 199, and 201 be found allowable, claims 183, 185-193, 195-198, 200, and 202, respectively, will be objected to different intended or expected results but recite identical active method steps.  Notably, dependent claim 162 recites the intended utility recited at claim 180; similarly, claim 181 recites the intended utility recited at claim 161.  No evidence currently of record teaches or suggests that these “sets” of claims differ, respectively, in scope, active method steps, etc.  The Examiner’s assessment that claims 161-164, 166-174, 176-179, 199, and 201 merely reiterate the same scope as claims 183, 185-193, 195-198, 200, and 202, respectively, is further supported by the originally elected species and the discussion at Example 2 of the originally filed disclosure.

Withdrawn Claim Rejections
The rejection of claims 168 and 187 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn in view of the amendments filed 2/4/2021.
The rejection of Claims 161-198 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of the amendments filed 2/4/2021.
Application No. 16/704,955 is withdrawn in view of the amendments filed 2/4/2021.

New Claim Rejections Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 199-200 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Newly added claims 199-200 are directed to rates of administration.  Specifically, claims 199-200 require that the compound is administered at a rate of “from 120 mg per minute to 0.5 mg per minute”.  However, amended independent claims 161 and 180 each require administration of only 1-30 mg over a duration of about 2-15 minutes.  This is problematic because claims 161 and 180 therefore have an inherent maximum and minimum administration rate.  Specifically, claims 161 and 180 read upon a minimum administration rate of 1mg/15 ~0.067 mg/min) up to a maximum administration rate of 30mg/2 minutes (~15 mg/min).  Accordingly, all administration rates above ~15 mg/min are excluded from the scope of amended claims 161 and 180. 
Therefore, claims 199-200 have been rejected under 35 USC 112(d), for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 161-164, 166-174, 176-183, 185-193, and 195-202 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
All claims depend directly or indirectly upon claim 161 or claim 180.  Therefore, claims 161 and 180 are representative of the pending claims scope. 
Lack of literal Support
Claims 161 and 180 were amended in the Reply filed 2/4/2021, and the amended claims do not literally appear in the originally-filed disclosure.    The claim scope as an integrated whole1 is literally absent from the originally filed disclosure.
More specifically, the phrases and ranges recited in the newly added phrase “a comprising at least 25 amino acid residues having at least 90% sequence identity to at least 25 amino acid residues of SEQ ID NO: 9”, do not literally appear in the originally filed disclosure. 
Applicant has failed to specifically identify where the instantly claimed invention is literally disclosed, in the originally filed disclosure.
Lack of Implicit or Inherent Support
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).
Although the individual range of “at least 25 amino acid residues” is supported in the originally filed disclosure (see, e.g., Spec. filed 10/5/2018 at ¶¶[0039], [0237]), these disclosures do not recite the language “having at least 90% sequence identity to at least 25 amino acid residues of SEQ ID NO: 9” present at instant claims 161 and 180.  The additional language does not appear to be implicitly or inherently supported by the originally filed disclosure.  At best, the disclosure refers to “a polypeptide having at least ….90% …..identity with [SEQ ID NO: 9] or a fragment thereof” (see, e.g., Spec. filed 10/5/2018 at ¶¶[0006], [0263]; see also id. at ¶¶[0007], [0038], [0236]).  This language therefore defines a genus encompassing all possible fragments of SEQ ID NO: 9, including dipeptides, tripeptides, etc., which is substantially broader in scope than the amended genus, which is understood to be an attempt to capture only the subgeneric scope of fragments that are “at least 25 amino acids” and that simultaneously share “at least 90% sequence identity” with “at least 25 amino acid residues of SEQ ID NO: 9”. 
Accordingly, in view of the original disclosure, the ill-defined genus of “functional fragments” or “fragments” did not require the limitation at the instant claims reciting “having at least 90% sequence identity to at least 25 amino acid residues of SEQ ID NO: 9”.  Rather, the original disclosure read upon fragments of presumably multiple lengths (see, e.g., Spec. filed 10/5/2018 at ¶¶[0038], [0039], [0237]), including lengths of at least 2-25 residues (id)., wherein such fragments could be to any portion of any one of SEQ ID NOs: 1-481 (see, e.g., Spec. filed 10/5/2018 at ¶¶[0038], [0039], [0237]-[0238).  Therefore, the original description describes a vast and highly varied genus of fragments, but fails to inherently, implicitly, or literally disclose the much narrower genus of “fragments” that are “at least 25 amino acids” and that simultaneously share “at least 90% sequence identity” with “at least 25 amino acid residues of SEQ ID NO: 9” as now claimed.
The original disclosure does not reasonably identify or direct an artisan to the much narrower genus of “a comprising at least 25 amino acid residues having at least 90% sequence identity to at least 25 amino acid residues of SEQ ID NO: 9”, and no disclosure equivalent or synonymous in scope to the phrase “at least 25 amino acid residues having at least 90% sequence identity to at least 25 amino acid residues of SEQ ID NO: 9” appears in the originally filed disclosure. 
Furthermore, the originally filed disclosure fails to implicitly or inherently teach, disclose or suggest combining the literally absent limitation of “a comprising at least 25 amino acid residues having at least 90% sequence identity to at least 25 amino acid residues of SEQ ID NO: 9” with the narrower dosage ranges and administration time periods now claimed and recited at claims 161 and 180.  Therefore, the newly amended claims fail to be supported by the original claim scope as an integrated whole2.
Applicant’s Identification of Supporting Disclosures
In the Reply filed 2/4/2021, Applicant failed to direct the Examiner to any specific disclosure commensurate in scope to instantly amended claims 161 and 180.  Presently, zero supporting disclosures either synonymous or equivalent in scope with the amended claims has been identified on record.
Accordingly, the amended claims are not literally, implicitly, or inherently supported by the originally filed disclosure.
Conclusion
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).  Furthermore, the combination of integrated whole.  This is pertinent because the applicable test under 35 USC 112 is not whether a person of skill in the art could isolate and combine individual aspects from various embodiments in the specifications or disjointed disclosure to arrive at the claimed invention.  Instead, the pertinent issue is whether or not the claimed invention, as an integrated whole, is supported by the original disclosure (see, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013, explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”).   Accordingly, the content of the application as filed must not be considered to be a reservoir from which individual features pertaining to separate embodiments can be combined in order to artificially create a particular combination.  If such disjointed combinations were capable of satisfying the written description requirement, the requirement could be routinely circumvented by simply attaching an encyclopedia to a patent application. Here, as shown by the lack of disclosure regarding the specific subgenus Applicant is attempting to claim, the invention was not disclosed as an integrated whole literally, implicitly, or inherently.
Although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).



Maintained or Revised Claim Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 161-164, 166-174, 176-183, 185-193, and 195-202 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/042202 A1 (March 26, 2015).
	Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section, and that discussion is incorporated herein.
	WO2015/042202A1 pertains to chlorotoxin conjugates and methods of use thereof (see, e.g., WO’202 at title, abs).  Regarding the compound administered at claims 161 and 180, WO’202 provides guidance directing artisans to administer compounds to human subjects to aid see, e.g., WO’202 at ¶¶[0003]-[0004]).  The probes disclosed include members of the genera set forth at by WO’202 at ¶¶[0005]-[0013], and specifically include species set forth at ¶[0178] (see, e.g., WO’202 at tables at ¶[0178]).  Notably, WO’202 discloses the species of Compound 16, which is identified as 

    PNG
    media_image2.png
    212
    307
    media_image2.png
    Greyscale

wherein “A” is identified as the peptide
MCMPCFTTDHQMARRCDDCCGGRGRGKCYGPQCLCR
wherein the point of attachment is at K-27 (see, e.g., WO’202 at tables at ¶[0178], at page 76, SEQ ID NO: 9).  Notably, this prior art structure appears to be identical to the originally elected species (compare id. with originally elected species, showing that the dye structure and polypeptide sequence appear identical).  Therefore, the compound is not a point of novelty and is instead a prior art element.  
	WO’202 differs from the claims as follows: WO’202 does not explicitly reduce to practice a method wherein Compound 16 is intravenously administered to a human cancer patient at a dosage of 1 mg to about 30 mg over a time period within a range from about 2 minute to about 15 minutes, wherein the compound comprises a polypeptide having at least 90% sequence identity with instant SEQ ID NO: 9 as recited at the instant claims.
regarding methods of administering such compounds to humans, including humans with cancers, including brain cancer, as recited at claims 161, 176-177, 179-180, 195-196, and 198, WO’202 identifies methods of administering the disclosed compounds to human subjects (see, e.g., WO’202 at ¶¶[0267]-[0291]), including methods wherein the human subject has cancer (see, e.g., WO’202 at ¶¶[0268]-[0270], [0278], [0280], [0283]-[0284], [0287]-[0288]), such as gliomas, astrocytomas, medulloblastomas, brain tumors, neuroblastomas, head and neck cancer, lung cancer, and breast cancer (see, e.g., WO’202 at ¶¶[0280], [0290]).  Therefore, the instantly claimed patient populations were fully contemplated in the prior art.  Regarding intravenous administration as recited at claims 161 and 180, WO’202 identifies methods of administering the disclosed compounds to human subjects (see, e.g., WO’202 at ¶¶[0267]-[0291]), and explicitly identifies that the disclosed compounds could be administered intravenously (see, e.g., WO’202 at ¶[0291]; see also id. at ¶¶[0015]-[0021], [079], [0176], [0190]-[0191], [0296], passim).  Therefore, administering known compounds to known patients via known administration routes is not a point of novelty.  Regarding the dosage ranges of range “about 1 mg to about 30 mg”, “from 1 mg to 5 mg”; “from 10 mg to 20 mg”, and claims 161,  174, 178, 180, and 197, WO’202 identifies that therapeutically effective dosages of the disclosed compounds include at least dosages ranging from “about 1.5 mg” and “about 12 mg, about 18mg” to up to “about 60 mg of more” (see, e.g., WO’202 at ¶[0241]); furthermore, WO’202 repeatedly advocates the use of such compounds at the range of “1 mg to 30 mg” (see, e.g., WO’202 at ¶¶[0267]-[0291]).  Notably, the range of about 1.5 mg to about 60 mg and the range of “1 mg to 30 mg” overlap the instantly claimed dosage ranges.  Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA see also In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).  Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges is not a point of novelty.  Regarding the injection duration and infusion time of “about 1 minute to about 120 minutes” and 30 minutes or less, as recited at claims 161, 168, 180, and 187, WO’202 explicitly teaches and discloses an overlapping rate of infusion, and specifically identifies that intravenous administration includes “an infusion which occurs over time . . . such that the dose is administered over a period of less than five minutes, more than five minutes but less then 15 minutes or greater than 15 minutes” (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model).  Notably, the prior art range of “less than 5 minutes” includes about 0 seconds up to <5 minutes, and “more than five minutes but less than 15 minutes” explicitly includes the range of 5-15 minutes, and therefore an artisan would readily appreciate that the infusion rate could be varied such that the duration of injection could vary from almost zero seconds to “about 15 minutes” in view of the prior art (see, e.g., WO’202 at ¶[0191], ¶[0586]). Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates, is not a point of novelty. 
Regarding newly added claims 199-202 and rates of administration within the ranges of 0.2 mg per minute and 120 mg per minute, as noted above, WO’202 repeatedly advocates the use of compounds as claimed at the range of “1 mg to 30 mg” (see, e.g., WO’202 at ¶¶[0267]-[0291]) and also advocates administration over a period of around 5 to 15 minutes (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model; see also discussion above).  Therefore, in view of a disclosed dosage and administration timeframe, and artisan would readily appreciate that the disclosed compounds should be administered at a rate within the range of approximately 1mg/15minutes (~0.067mg/min) to 30mg/5min (6 mg/min).  Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates, is not a point of novelty.  Regarding the recitations of intended and expected results at instant claims 161-164, 166-167, 169-173, 180-183, 185-186, and 188-192, as noted in the claim interpretation section above, the recitations of intended and expected results are understood to be fully satisfied by prior art methods reciting and teaching the same active method steps.  Accordingly, these claims and accompanying statements of intended and expected results are rejected for the reasons provided for independent claims 161 and 180 (see, e.g., MPEP § 2111.04(I); see also MPEP § 2111.02(II)).  This is reasonable, because the full scope of claims 161 and 180 are presumed fully enabling and therefore are understood to fully satisfy all recitations of intended and expected results absent objective evidence to the contrary showing a lack of enablement.  In addition, the prior art disclosure teaches (i) overlapping ranges of average maximum blood plasma concentration (compare instant claims 161, 166, 181, and 185 with WO’202 at ¶¶[0016]-[0020], [0251]-[0252], [0267]-[0291], passim), (ii) overlapping ranges of average area under the curve (compare instant claims 162, 167, 180, and 186 with WO’202 at ¶¶[0274]-[0275], [0296]-[0298], [0614], claims 219-220, passim), (iii) identifies overlapping average times at which the average maximum blood plasma concentration is reached (compare instant claims 169 and 188 with WO’202 at ¶¶[0273] passim), (iv) identifies an overlapping elimination half-life (compare with WO’202 at ¶¶[0543], [0595], Table 37, passim), and (v) identifies that volume of distribution, infusion rate, elimination rate, clearance, etc. are each commonly evaluated pharmacokinetic parameters (see, e.g., WO’202 at ¶[0246]). For overlapping ranges, per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates, while determining typical and routine pharmacokinetic parameters is not a point of novelty.  Furthermore, an artisan would be motivated to specifically select and utilize Compound 16 of WO’202 (see, e.g., WO’202 at tables at ¶[0178], at page 76, SEQ ID NO: 9) because Compound 16 is exemplified in multiple examples (see, e.g., WO’202 at Examples 1-4, Examples 6-8, Example 10 (note that BLZ-100 is understood to be Compound 16), Examples 11-13, Examples 15-22, Example 29, Example 32, passim) and is therefore reasonably understood to be a preferred embodiment.
	Therefore, it would be obvious to arrive at the instantly claimed invention in view of the prior art because the invention is the combination of prior art elements (i.e., a known prior art Compound 16 of WO’202, known prior art patient populations) according to known methods (i.e., the methods of administering the compounds of WO’202 to cancer patients at particular dosages and infusion rates) to obtain predictable and expected results, namely methods of providing aid in surgical resections, wherein the WO’202 compound is a prior art probe that predictably, expectedly, and desirably allows for intra-operative visualization of cancerous tissues (see, e.g., MPEP § 2143(I)(A), (C), (G)).
	Furthermore, there would be a reasonable expectation of success because it is well-within the ordinary skill in the art to make a prior art compound and subsequently administer that 
	Accordingly, claims 161-164, 166-174, 176-183, 185-193, and 195-202 are rejected as obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 161-164, 166-174, 176-183, 185-193, and 195-202 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-33 of copending Application No. 16/704,955 as applied to claims 161-167, 169-186, and 188-198 above, and further in view of WO 2015/042202 A1 (March 26, 2015). 
This is a provisional nonstatutory double patenting rejection.
	Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and the preceding rejection, and those discussions are incorporated herein.
Regarding the methods recited in instant claims 161-164, 166-167, 169-174, 176-183, 185-186, 188-194, and 195-198, App’955 is also directed to methods of administering a compound (see, e.g., App’955 at claims 1-5 and 8-33) to a human subject (see, e.g., App’955 at claim 27); wherein the compound is administered intravenously (see, e.g., App’955 at claim 1); and wherein the compound so administered overlaps in scope with the instant claims (compare App’955 at claims 1-2, 32-33 with instant claims 161, 180) and includes the same, exact compound present in the instant originally elected species (see, e.g., App’955 at claims 1-2, 32-33, noting that SEQ ID NO: 9 is identical in both Applications; compare id. with instant elected species).  Regarding the cancer type as recited at instant claims 177, 179, 196, and 198, App’955 claims and identifies an overlapping patient population, including patients having brain cancer, breast cancer, lung cancer, or a head and neck cancer (see, e.g., App’955 at claims 28-29).  Accordingly, App’955 and the instant claim set substantially overlap in scope because the claims are directed to methods of intravenously administering the exact same compound to human patients.  Regarding the dosage administered: App’955 explicitly claims that the dosage of the compound administered should be an amount that achieves the following:

(see, e.g., App’955 at claim 18; compare id. with instant claims 161, 181, showing that a patentably indistinct description is recited at instant claims 161 and 181; see also App’955 at claim 19);
and:
….wherein the intravenously administering comprises administering an amount of the peptide conjugate such that an average area under the curve (AUC) of the peptide conjugate of from about 50 (hr)(ng/mL) to about 700,000 (hr)(ng/mL) is produced in the subject.

….wherein the average area under the curve (AUC) of the peptide conjugate produced in the subject is from about 100 (hr)(ng/mL) to about 70,000 (hr)(ng/mL).
(see, e.g., App’955 at claims 22-23; compare id. with instant claims 162, 167, 180, and 186 showing that a patentably indistinct description is recited at instant claims 162 and 180 because overlapping ranges are prima facie obvious per MPEP § 2144.05(I));
and also: 
….wherein the intravenously administering comprises administering an amount of the peptide conjugate such that an elimination half-life (t1/2) of the peptide conjugate of about 30 minutes is produced in the subject.
(see, e.g., App’955 at claim 20; compare id. with instant claims 170 and 189, showing that a patentably indistinct description is recited at instant claims 170 and 189 because overlapping ranges are prima facie obvious per MPEP § 2144.05(I);
and finally:
….wherein the intravenously administering comprises administering an amount of the peptide conjugate such that a pharmacokinetic profile having a maximum time (Tmax) of the peptide conjugate of from about 0.1 minutes to about 60 minutes is produced in the subject.
(see, e.g., App’955 at claim 21; compare id. with instant claims 169 and 188, showing that a patentably indistinct description is recited at instant claims 169 and 188 because overlapping ranges are prima facie obvious per MPEP § 2144.05(I);
Accordingly, although App’955 is silent regarding specific dosage ranges as presently recited at instant claims 161, 165, 174-175, 178, 180, 193-194, and 197, App’955 recites and requires see also, MPEP § 2144.05(I), noting that overlapping ranges are prima facie obvious).  In addition, or alternatively, it is understood in view of instant claims 161, 165, 174-175, 178, 180, 193-194, and 197, that such dosages can satisfy the intended and claimed pharmacokinetic parameters recited in the claims of App’955, and therefore such dosage ranges would result from merely trying to optimize the dosage utilized in the App’955 methods such that the dosage simultaneously satisfied each of the limitations of App’955 at claims 18 and 20-23.  Routine optimization in view of known parameters is obvious per MPEP § 2144.05(II), and here the desired patient population, route of administration, exact compounds claimed, and also the required pharmacokinetic parameters were all clearly identified in the claims of App’955, and therefore it would be routine to optimize dosages administered to patients to ranges capable of achieving all pharmacokinetic parameters simultaneously.  In addition, or alternatively, per MPEP § 804(II)(B)(2), even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims (see, e.g., MPEP § 804(II)(B)(2)).  Per MPEP § 804(II)(B)(2)(a), the Examiner may utilize the Specification as a dictionary, and may consider
those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application
see, e.g., MPEP § 804(II)(B)(2)(a)).
Here, the Specification of App’955 fairly identifies dosages capable of satisfying the functional pharmacokinetic limitations recited in App’955 at claims 18 and 20-23.  Specifically, Example 25 at ¶¶[0611]-[0613] are understood to pertain to the claimed invention of App’955 and read upon the claims of App’955 (see, e.g., App’955 at Spec. at ¶¶[0611]-[0613], Table 47, Table 48).  Critically, the dosages administered at Example 25 to human patients via intravenous bolus injections were 1 mg, 3 mg, 12 mg, and 30 mg (see id.).  Therefore, an artisan would reasonably appreciate and interpret the claims of App’955, including claims 18 and 20-23, as being satisfied using dosages ranging from at least 1 mg to 30 mg.  In sum, it appears that the dosage ranges instantly claimed are not points of novelty for at least the reasons and rationales set forth above (see also, claim interpretation section regarding dosages instantly claimed and intended and expected results).
Application No. 16/704,955 differs from the instantly amended claims as follows: App’955 does not specifically claim embodiments wherein the duration of administration is between 2 to 15 minutes with a dosage of 1-30 mg.
The teachings of WO’202 have been set forth in a preceding rejection, and those teachings as applicable to each of claims 161-164, 166-174, 176-183, 185-193, and 195-202 are fully incorporated herein.  Regarding dosage and duration of administration, WO’202 explicitly identifies that intravenous administration includes “an infusion which occurs over time . . . such that the dose is administered over a period of less than five minutes, [and also] more than five minutes but less then 15 minutes…” (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model).  Therefore, the prior art explicitly teaches and informs artisans of the range of “less than 5 minutes” (e.g., about 0 to < 5 minutes), and the range of “more than five minutes but less than 15 minutes” (e.g., about 5 to 15 see id).  Therefore, the prior art directs artisans to a duration of administration lasting about 0 to 15 minutes (see, e.g., WO’202 at ¶[0191], ¶[0586]), which overlaps in scope with the instantly claimed ranges (compare id with instant claims 161, 168, 180, and 187). Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates/duration of administration, is not a point of novelty.
Furthermore, regarding newly added claims 199-202 and rates of administration within the ranges of 0.2 mg per minute and 120 mg per minute, WO’202 discloses the use of compounds at the range of “1 mg to 30 mg” (see, e.g., WO’202 at ¶¶[0267]-[0291]) and also advocates administration over a period of around 5 to 15 minutes (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model; see also discussion above).  Therefore, in view of a disclosed dosage and administration timeframe, and artisan would readily appreciate that the disclosed compounds should be administered at a rate within the range of approximately 1mg/15minutes (~0.067mg/min) to 30mg/5min (6 mg/min).  Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates, is not a point of novelty.  
	Therefore, the instantly claimed invention is not patentably distinct from the claimed inventions set forth in co-pending Application No. 16/704,955 in view of WO’202, for at least the reasons set forth above, since App’955 is reasonably understood to also read upon administration of the same, exact compounds to the same, exact patient population, using the see also, MPEP § 2144.05(I), § 2144.05(II), and § 804(II)(B)(2)), and WO’202 identifies that the duration of administration of such compounds to such patients may occur over a range of 0-15 minutes (see also, MPEP § 2144.05(I)).  Therefore, an artisan would readily appreciate that the same compound could be administered to the same patient population via the same route of administration and dosage, using the same infusion rates taught by WO’202, because such methods are not patentably distinct from the claims of App’955 since they amount to combinations of prior art elements taught by WO’202 according to known methods taught by WO’202 and claimed by App’955 to achieve only the known and expected results taught by WO’202 and the claims of App’955 (see, e.g., MPEP 2143(I)(A)).
	Furthermore, there is a reasonable expectation of success, because App’955 and WO’202 are each presumed fully enabled, and it is well-within the ordinary skill in the art to administer a claimed compound to a claimed patient population, to achieve known and expected results.  Furthermore, it is routine to optimize dosage parameters, including infusion rates, to achieve known and desired pharmacokinetic parameters.
	Accordingly, claims 161-164, 166-174, 176-183, 185-193, and 195-202 are provisionally rejected in view of App’955 in view of WO’202.


Claims 161-164, 166-174, 176-183, 185-193, and 195-202 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 113-146 of copending Application No. 16/093,508 in view of WO 2015/042202 A1 (March 26, 2015).

Claim Interpretation: The applicable claim interpretation has been set forth above in a separate section and the preceding rejection, and those discussions are incorporated herein.
Like the instant claims, App’508 is also directed to a method of treating subjects with breast cancer (compare instant claims 161-176, 178-195, 197-198, esp. instant claims 179 and 198, with App’508 at claims 113-146, noting that both claim sets pertain to methods of treating human breast cancer), wherein a compound is administered intravenously (compare instant claims 161, 180 with App’508 at claims 113 and 144), and wherein the compounds utilized include the compound required by the instant originally elected species (compare instant elected species with App’508 at claims 113, 136, 139, and 141, noting that SEQ ID NO: 9 is identical in both applications and that at App’508 at claim 141, formula XI is a narrow subgenus including the originally elected species).  Regarding the recitations of intended and expected results as set forth at instant claims 161-164, 166-167, 169-173, 180-183, 185-186, and 188-192, these recitations are understood to be fully satisfied by the methods claimed by App’508, because App’508 claims methods of intravenous administration of the same compounds instantly claimed, to the same patient population, at the same or substantially overlapping concentrations (see, e.g., App’508 at claim 146, teaching a dose of 1 mg to 30 mg; see also Claim Interpretation section set forth above in a separate section).
Application No. 16/093,508 differs from the instant claims as follows: App’508 does not specifically claim embodiments wherein the duration of administration (infusion) lasts between 2 to 15 minutes (see, e.g., instant claims 161, 168, 180, and 187), or specifically teach the infusion rates claimed at newly added claims 199-202.
Regarding dosage and duration of administration, WO’202 explicitly identifies that intravenous administration includes “an infusion which occurs over time . . . such that the dose is administered over a period of less than five minutes, [and also] more than five minutes but less then 15 minutes…” (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model).  Therefore, the prior art explicitly teaches and informs artisans of the range of “less than 5 minutes” (e.g., about 0 to < 5 minutes), and the range of “more than five minutes but less than 15 minutes” (e.g., about 5 to 15 minutes) (see id).  Therefore, the prior art directs artisans to a duration of administration lasting about 0 to 15 minutes (see, e.g., WO’202 at ¶[0191], ¶[0586]), which overlaps in scope with the instantly claimed ranges (compare id with instant claims 161, 168, 180, and 187). Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates/duration of administration, is not a point of novelty.
Furthermore, regarding newly added claims 199-202 and rates of administration within the ranges of 0.2 mg per minute and 120 mg per minute, WO’202 discloses the use of compounds at the range of “1 mg to 30 mg” (see, e.g., WO’202 at ¶¶[0267]-[0291]) and also advocates administration over a period of around 5 to 15 minutes (see, e.g., WO’202 at ¶[0191]; see also id. at ¶[0586], reducing to practice a 15 minute IV infusion in an animal model; see also discussion above).  Therefore, in view of a disclosed dosage and administration timeframe, and artisan would readily appreciate that the disclosed compounds should be administered at a rate prima facie case of obviousness exists. Accordingly, administering known compounds to known patients via known administration routes at know concentration ranges within known ranges of infusion rates, is not a point of novelty.  
	Therefore, the instantly claimed invention is not patentably distinct from the claimed inventions set forth in co-pending Application No. 16/093,508 in view of WO’202, for at least the reasons set forth above, since App’508 is reasonably understood to also read upon administration of the same, exact compounds to the same, exact patient population, using the same route of administration, wherein the dosage administered overlaps (see also, MPEP § 2144.05(I), § 2144.05(II)), and wherein WO’202 fairly informs artisans that such administration of the same compounds in patients may have a duration of administration occurring over a range of 0-15 minutes (see also, MPEP § 2144.05(I)).  Therefore, an artisan would readily appreciate that the same compound could be administered to the same patient population via the same route of administration and dosage, using the same infusion rates taught by WO’202, because such methods are not patentably distinct from the claims of App’508 since they amount to combinations of prior art elements taught by WO’202 according to known methods taught by WO’202 and claimed by App’508 to achieve only the known and expected results taught by WO’202 and the claims of App’508 (see, e.g., MPEP 2143(I)(A)).
Furthermore, there is a reasonable expectation of success, because the references are presumed fully enabled, and it is well-within the ordinary skill in the art to administer a claimed compound to a claimed patient population, to achieve known and expected results.  

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive.
Arguments directed to withdrawn rejections have been rendered moot.  Remaining arguments pertinent to maintained or revised rejections are addressed below.
Response to Arguments Regarding 35 USC § 103 Rejections
It is the Examiner’s understanding that Applicant traverses the rejection under 35 USC § 103 at pages 11-15 of the Reply filed 2/4/2021 (see, e.g., Reply filed 2/4/2021 at 11 at 1st ¶ to 15 at 1st full ¶).  It is the Examiner’s understanding that Applicant is raising two arguments.  First, it is the Examiner’s understanding that Applicant is alleging that the prior art does not teach the limitation pertaining to “producing an average maximum blood plasma concentration of the compound in the human subject . . . that increases non-linearly with increasing dosage” (see, e.g., Reply filed 2/4/2021 at 11 at final ¶).  Second, it is the Examiner’s understanding that Applicant is alleging “superior and unexpected results”, namely the “unexpected results of non-linear increases in Cmax and AUC as a function of increasing dose” (see, e.g., Reply filed 2/4/2021 at 12 at 1st ¶ to 14 at 1st partial ¶) and “unexpected effect on the compound elimination half-life (t1/2)” (see, e.g., Reply filed 2/4/2021 at 14 at 1st full ¶ to 15 at 1st partial ¶).  These arguments are addressed below.
First, regarding the allegation that the prior art does not teach the limitation pertaining to “producing an average maximum blood plasma concentration of the compound in the human see, e.g., Reply filed 2/4/2021 at 11 at final ¶), this limitation been acknowledged and completely addressed in the rejections of record and also in the claim interpretation section of record.  Those sections and explanations are fully incorporated into the instant response.  In brief, this phrase (and similar phrases) is understood to be a recitation of an intended and expected result fully satisfied by any prior art process that satisfies the positively recited active method steps at instant claims 161 and 180.  Specifically, such intended and expected results have been reasonably understood and deemed fully satisfied by all prior art methods teaching the active steps of intravenous administration of the same compound to the same patient population, within a dosage range of “about 1 mg to about [[100]]15 mg”, and wherein the dosage is administered over “a time period within a range from about 2 minutes to about [[120]]15 minutes”.  This is reasonable because after the compound is physically administered to the patients, no additional active method steps involving the “hand of man” are performed, unambiguously claimed, or recited.  Accordingly, as explained above, all phrases reciting an intended use (i.e., statements regarding results “produced” by performance of the active method steps) have been reasonably understood to be fully satisfied by any prior art method that satisfies the positively recited active method steps recited at claims (see, e.g., MPEP § 2111.04(I); see also MPEP § 2111.02(II)).  As noted above, the prior art explicitly teaches and discloses methods of administration of the same, exact compounds to the same, exact patient population, using the same route of administration, wherein the dosage and duration of administration would be optimizable and understood to yield the same or overlapping pharmacokinetic parameters as instantly claimed (see also, MPEP § 2144.05(I), § 2144.05(II), § 804(II)(B)(2), MPEP § 2144.05(I), and MPEP 2143(I)(A)).  As noted above, it is well-within the ordinary skill in the art to administer a known compound to a e.g., MPEP § 2144.05(I), § 2144.05(II), § 804(II)(B)(2), MPEP § 2144.05(I), and MPEP 2143(I)(A)), or explain why or even how performing the same active method steps presently claimed and taught by the prior art would somehow yield results different than those presently claimed.  Critically, it is the Examiner’s understanding that Applicant has agreed that such claim language is merely directed to “an effect produced by following the methods recited in the claims” (see, e.g., Reply filed 2/4/2021 at 9 at 5th ¶) rather than an active method step.  Accordingly, absent objective evidence supporting that such language is directed to more than an intended or expected result (or effect) produced by simply performing the active method steps of claims 161 or 180 (that were already known in the prior art), such arguments are not persuasive and appear to amount to a general allegation that the Applicant discovered another reason to perform the same, exact prior art methodology that was not recognized in the prior art.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Here, performing the prior art method for the reasons taught in the prior art would be obvious and would be predicted to yield the same results taught by the prior art.  Therefore, such arguments are not persuasive.
Second, regarding arguments pertaining to alleged “superior and unexpected results” (see, e.g., Reply filed 2/4/2021 at 12 at 1st ¶ to 14 at 1st partial ¶, 14 at 1st full ¶ to 15 at 1st partial ¶), the Examiner notes that a showing of “unexpected results” must satisfy the requirements of see, e.g., MPEP § 716.02(b)(I)), which is fully explained (see, e.g., MPEP § 716.02(b)(II)), commensurate in scope with the claimed invention (see, e.g., MPEP § 716.02(d)), and wherein the evidence provides a comparison of the claimed invention with the closest prior art of record (see, e.g., MPEP § 716.02(e)) and is set forth in the form of a Declaration (see, e.g., MPEP § 716.02(g)). Furthermore, even if evidence satisfying MPEP §§ 716.02(b), 716.02(d), 716.02(e), and 716.02(g) is set forth on record, such evidence may not be sufficient to rebut evidence supporting prima facie obviousness because the evidence of expected and unexpected results must be weighed (see, e.g., MPEP § 716.02(c)(I)) and the totality of the record considered (see, e.g., MPEP § 716.02(f)), including all evidence of expected results which are considered evidence of obviousness (see, e.g., MPEP § 716.02(c)(II)).  Here, Applicant’s assertions of “unexpected results” fail to satisfy the requirements of MPEP § 716.02 at least because the Applicant has failed to establish a single practical or statistically significant difference between the claimed invention and the closest prior art of record (see, e.g., discussions above regarding WO 2015/042202 A1 and the instantly claimed invention).   Therefore, Applicant has failed to satisfy their burden (see, e.g., MPEP § 716.02(b)(I), noting that the burden is on the Applicant to provide evidence establishing that “the differences in results are in fact unexpected and unobvious and of both statistical and practical significance”) compared to the closest prior art of record (see, e.g., MPEP § 716.02(e)).  For these reasons, no evidence of unexpected results commensurate in scope with the requirements of MPEP 716.02 has been placed on record to date.
Per MPEP § 716.02(c)(I), “[e]vidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness see, e.g., MPEP § 716.02(C)(II)).  Here, as noted in the preceding paragraph, zero evidence of “unexpected results” as required by MPEP § 716.02 has been set forth on record at this time.  However, the prior art teaches expected and predicted advantages, namely the expectation that the claimed methods can be utilized at the same dosage, duration of administration, administration route, etc. to treat the same patient population as instant claimed (see, e.g., WO 2015/042202 A1 as discussed in the rejections above).  Accordingly, upon weighing the substantial expected benefits supporting a determination of obviousness against the unsupported allegations of unexpected results that do not satisfy the requirements set forth at MPEP § 716.02, the evidence of record clearly weighs in favor of a determination of obviousness.
Accordingly, all arguments premised upon the allegations of unexpected results have been fully considered but not found persuasive in view of the instant record.  Examiner also notes that no practical difference has been identified on record distinguishing the prior art methods from the claimed invention.  Even without any knowledge of the instant disclosure and only in view of the teachings of WO 2015/042202 A1, it is the Examiner’s position that an artisan would be motivated to administer the same compound to the same patient population at the same dosage and infusion rates to predictably treat the same illnesses, and therefore there is no practical difference presently identified on record distinguishing the instant claims over the prior art.
Response to Arguments Regarding Provisional ODP Rejections
It is the Examiner’s understanding that Applicant addressed the provisional ODP rejections at pages 15-16 (see, e.g., Reply filed 2/4/2021 at 15 at 3rd full ¶ and final ¶, 16 at 1st partial ¶).  It is the Examiner’s understanding that Applicant “requests the Office to hold the rejection in abeyance” (see id).  Accordingly, the rejections are maintained.
Conclusion
All pertinent arguments raised by the Applicant have been fully considered but not found persuasive for reasons of record.   Accordingly, the claims remain rejected for the reasons set forth above.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that brief summaries of Butte et al., US 2008/0279780, WO 2011/142858 A2, US 5,968,479, Veiseh et al., US 2009/0214438 A1, US 2011/0091380 A1, and US 2013/0028836 A1 were provided in the previous Action mailed 11/5/2020, which are incorporated herein.

Conclusion
All claims are rejected.  No claims are allowed.

Applicant's amendment necessitated the new or revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        2 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.